Title: From James Madison to Thomas Jefferson, 10 June 1783
From: Madison, James
To: Jefferson, Thomas


My dear Sir
Philada. 10 June 1783
Congress have recd. two letters from Mr. Laurens dated London[,] one the fiveteenth of March the other fiveth of April. In the former he persists in the jealousy expressed in his letter of the thirtieth of December of the British Councils. He says that Shelburne had boasted of his success in gaining the provisional treaty without the concurrence of France and of the good effects he expected to draw from that advantage. Mr. Ls remark was that admitting the fact which he did not altho’ it might disgrace and even prove fatal to the American Ministers, it could have no such effects on the United States. His second letter expresses more confidence in the D. of Portland and Mr. Fox. These ministers have withdrawn the subject of commerce with the U. S. from Parliamt. and mean to open negociations for a Treaty with their ministers in Europe. Mr. Fox asked Mr. L. whether these had powers for that purpose: his answer was that he believed so, that he had seen a revocation of Mr. Adams’ commission noticed in the Gazettes but that he considered the paragraph as spurious. From this it would seem that Mr A had never communicated this diminution of his powers to his colleagues. These letters leave us in the suspence in which they found us as to the definitive Treaty. Mr. L. thinks that no such event could have been relied on under Shelburnes administration. He was on the 5th. of Apl. setting out for Paris with Mr. David Hartley successor to Mr. Oswald, from whence he sd. proceed to America unless a definitive Treaty was near being concluded. Notwithstand the daily arrivals from every quarter we get not a line on the subject from our Ministers at Versailles.
Mr. Dumas has inclosed to Congs. sundry papers from which it a[p]pears that the Dutch indulge a violent animosity against the French court for abandoning their interests and the liberty of navigation by a premature concluding of the preliminaries. Complaints on this head are made through Dumas to Mr. Adam[s] with enquiries whether the American ministers had powers to concert engagements with the United Provinces, his M C Majy, and his Cat Majy for maintaining the rights asserted by the neutral confederation or if the two last decline with United Provinces alone the answer of Mr A is not included but references to it import that it was satisfactory and that negociations were to be opened accordingly It is certain notwithstanding that no powers equal to such a transaction were ever given generally to the ministers and that as far as they were given they were superceded by the commission to Mr Dana This correspondence commenced in Jany. & is brought down to late in March and yet no intimation whatever concerning it has been received from the ministers themselves
Congress have lately sent instructions to the Ministers in Eur[ope] to contend in the final treaty for such amendment of the article relating to British debts as will suspend payment for [three] years after the war and expressly exclude interest during the war
Mr. Livingston has taken his final leave of the department [of] Foreign affairs, He wd. have remained if such an augmentation [of] his Salary had been made as wd. have secured him agst. future expence. But besides the disinclination of several members to augment salaries, there was no prospect of a competent number of States for an appropriation of money until he must have lost the option of the Chancellorship of N.Y. No successor has been yet nominated, altho’ the day for a choice has passed. I am utterly at a loss to guess on whom the choice will ultima[tely] fall. A L will be started if the defaction of a respectable competitor shd. be likely to force votes upon him No such has yet been made a subject of conversation in my presence
The general arrangement of the foreign System has been suspended by the thinness of Congs. in part, and partly by the desire of further information from Europe. I fear much the delay will be exceedingly protracted. Nothing but final resignation of the Ministers abroad & the arrival of Foreign Ministers here, will effectually stimulate Congs. into activity & decision on the subject. How far & at what time the first cause will operate is precarious. The secd. seems less so. Mr. Van Berkel has sent directions for proper provisions for his reception in the next month. A Sweedish Gentleman recommended by Dr. Franklin as a Philosopher, and by the Ct. de Vergennes as an intended Minister has been here for some time. From the temper of Spain, a mission from that Court also is not improbable.
The Treaty of Commerce with G. B. is another business suspended by the same cause. The Assembly have instructed us to reserve to Congs. a revisal after it shall have been settled in Europe. This will give force to the doctrine of caution hitherto maintained by us. The time of my setting out for Virga continues to be uncertain, but cannot now be very distant. The prospect of seeing you, I need not assure you, enters much into the pleasure I promise myself from the visit. Mrs. House & Mrs. Trist char[ge] me with their very sincere & respectful compliments to you & beg that they may be remembered very affectionately to Miss Patsy.
I am Dear Sir your sincere friend
J. Madison Jr.
